DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 7/21/2022 has been entered and made of record.
Acknowledgment 
Claims 1, 3, 5, 13-14, 17, 19, 21, and 29-30, amended on 7/21/2022, are acknowledged by the examiner.  

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 7/21/2022, are being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1, 17, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the claim objections, the amendment filed on 7/21/2022 addresses the issue.  As a result, the claim objections are withdrawn.
Regarding the 35 U.S.C. 112(a) rejection, the amendment filed on 7/21/2022 does not address the issue. As a result, the 35 U.S.C. 112(a) rejection is maintained.
Regarding the 35 U.S.C. 112(b) rejections, the amendment filed on 7/21/2022 addresses the issues.  As a result, the 35 U.S.C. 112(b) rejections are withdrawn.
   
Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter a “bundle adjustment solution”, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. From the description in paragraph [0068] the “bundle adjustment solution” is produced from a bundle adjustment process. Moreover, from the descriptions in the independent claims, as well as in the abstract and paragraphs [0018], [0037], the “bundle adjustment solution” has images.  From these descriptions, the “bundle adjustment solution” could be a database that is generated from the bundle adjustment process and it contains images.  However, according to paragraph [0068] the “bundle adjustment solution” has its speed and robustness. Moreover, in the amendment filed on 7/21/2022, claims 1 and 17 include a description: “line of sight data from an existing bundle adjustment solution of a bundle adjustment process, associated with first images captured in a first aerial survey”, which indicates that the “bundle adjustment solution” has a line of sight data.  With all of these descriptions it is not clear to readers whether the “bundle adjustment solution” is a camera, a database, a process, a software, or something else. Accordingly, the “bundle adjustment solution” does not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement. Therefore, claims 1, 17 and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  In this Office action, the “bundle adjustment solution” is assumed as an imaging system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 7, 15, 17-19, 23, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US Patent 8,655,094 B2), (“Miller”), in view of Cramer et al. (System Calibration for Direct Georeferencing), (“Cramer”), in view of Honkavaara et al. (Practical Results of GPS/IMU/Camera System Calibration), (“Honkavaara”).
Regarding claim 1, Miller meets the claim limitations as follow.
A boresight calibration system (i.e. a photogrammetry system) [Miller: col. 1, line 50-51] for calibrating line of sight data of an imaging system ((i.e. In general, cameras utilized in photogrammetric measurement processes must be calibrated. This involves capturing images from the cameras under controlled conditions and mathematically characterizing the results. The goal of the calibration process is to find a precise mathematical relationship between a two-dimensional (2D) pixel point in the image plane and a three-dimensional (3D) vector emanating from the center of the camera) [Miller: col. 4, line 35-42]; (i.e. the image plane of this type of camera, a 3D vector out to the scene, also called a line-of-sight) [Miller: col. 4, line 48-50]) disposed on an aircraft (i.e. the photogrammetry system and method of the present invention include in-flight refueling of aircraft) [Miller: col. 3, line 54-55], the line of sight data ((i.e. image data sets (one for each camera)) [Miller: col. 11, line 16] ; (i.e. the image plane of this type of camera, a 3D vector out to the scene, also called a line-of-sight) [Miller: col. 4, line 48-50]) indicative of a line of sight determined during use for an image captured by the imaging system ((i.e. a plurality of lines-of-sight from the camera) [Miller: col. 2, line 4-5]; (i.e. the image plane of this type of camera, a 3D vector out to the scene, also called a line-of-sight) [Miller: col. 4, line 48-50]), the boresight calibration system (i.e. a photogrammetry system) [Miller: col. 1, line 50-51] arranged to: calculate boresight calibration parameters for images captured ((i.e. The calibration procedure involves capturing numerous pictures of a rigid checkerboard (not shown) placed at random locations around the camera. The OCamCalib software then automatically finds the corner points throughout each checkerboard image. The OCamCalib toolbox analyzes the nonlinear distortion present in the images and iteratively determines the effective focal center of the image and the polynomial coefficients that best describe the wide-angle projection pattern. A residual error is also calculated to quantify how accurately the 3D points are mapped into 2D images based on the original checkerboard images) [Miller: col. 5, line 9-19]; (i.e. First, it creates a set of unit vectors pointing from the camera to each target in the database. It then calculates the angular distance between each dot's unit vector derived utilizing the camera calibration described above, and all the unit vectors just created from the target database. The target whose unit vector most closely aligns is paired with that dot. A user defined threshold avoids dot-target pairings with large angular differences) [Miller: col. 10, line 43-50]) by the imaging system disposed on the aircraft (i.e. the photogrammetry system and method of the present invention include in-flight refueling of aircraft) [Miller: col. 3, line 54-55] using: line of sight data from an existing bundle adjustment solution of a bundle adjustment process ((i.e. image data sets (one for each camera)) [Miller: col. 11, line 16]; (i.e. the image plane of this type of camera, a 3D vector out to the scene, also called a line-of-sight) [Miller: col. 4, line 48-50]), associated with first images captured (i.e. images of the targets captured by each calibrated camera 1, 2, 3, etc. can be examined to construct 3D lines-of-sight from the calibrated cameras 1, 2, 3, etc. to the targets) [Miller: col. 6, line 15-18] in a first aerial survey ((i.e. this set includes the previously laser-mapped targets) [Miller: col. 5, line 33-34] – Note: Miller discloses that there is “the previously laser-mapped targets”. Hence “the previously laser-mapped targets” can be considered as from the first aerial survey); and at least one image capture parameter associated with the first images (i.e. A residual error is also calculated to quantify how accurately the 3D points are mapped into 2D images based on the original checkerboard images. This calibration procedure may be applied to each of the cameras 1, 2, 3, etc. (FIG. 1). With these intrinsic camera parameters, any 2D pixel coordinate capture by one of the cameras 1, 2, 3, etc. can be mapped to a 3D vector out to the scene) [Miller: col. 5, line 17-23; Fig. 1], the at least one image capture parameter indicative of respective positions of at least one movable image capture component of the imaging system when the first images are captured ((i.e. In general, the equations include the distances between the cameras and the targets multiplied by the lines-of-sight and added to the known camera positions, wherein the lines-of-sight are determined by the camera at the second time. This result is set equal to the product of the original target locations multiplied by the unknown rotation and translation of the second body relative to the first body between the first and second times) [Miller: col. 2, line 11-18]; (i.e. A residual error is also calculated to quantify how accurately the 3D points are mapped into 2D images based on the original checkerboard images. This calibration procedure may be applied to each of the cameras 1, 2, 3, etc. (FIG. 1). With these intrinsic camera parameters, any 2D pixel coordinate capture by one of the cameras 1, 2, 3, etc. can be mapped to a 3D vector out to the scene.) [Miller: col. 5, line 17-23; Fig. 1] (i.e. In 3D, these errors are the Cartesian distances between a rotated/translated target and its position along a projected line-of-sight from the camera) [Miller: col. 9, line 29-31] - Note: Cameras are on the aircraft so they are moveable image captured components. Their orientations related to each other can be determined based on the rotations and translations.) in the first aerial survey ((i.e. this set includes the previously laser-mapped targets) [Miller: col. 5, line 33-34] – Note: Miller discloses that there is “the previously laser-mapped targets”. Hence “the previously laser-mapped targets” can be considered as from the first aerial survey), the at least one moveable image capture component of the imaging system movable relative to the aircraft ((i.e. In general, the bodies 10 and 20 may comprise various types of rigid or semi-rigid bodies capable of holding cameras and fiducial markings) [Miller: col. 3, line 43-46]; (i.e. determining the rotations and translations of the cameras) [Miller: col. 16, line 13]; (i.e. As indicated above, in the relative orientation program, the data from all the cameras is bundled together and sent to the relative orientation function. The function populates the equations with the dot-target pairs and camera information and calculates the relative orientation of the first and second bodies 10 and 20) [Miller: col. 11, line 60-65] ; (i.e. determining the rotations and translations of the cameras) [Miller: col. 16, line 13] – Notes: Miller disclose that cameras can rotate and translate. Hence, the rotations and translations of the cameras indicate that at least some parts of the cameras are moveable relative to the aircraft); and apply ((i.e. pairings) [Miller: col. 10, line 49]; (i.e. aligns) [Miller: col. 10, line 48]) the boresight calibration parameters to line of sight data associated with second images ((i.e. The target whose unit vector most closely aligns is paired with that dot. A user defined threshold avoids dot-target pairings with large angular differences. Although not applicable for the resection program, if a dot already has a target pairing, the auto pair simply checks to ensure that the dot's unit vector is aligned within the user defined threshold. If the angular difference is too large, it finds a closer target to pair with. Another point, although it is not a factor for the resection program, when auto pair is used for relative orientation calculations, the locations of the targets is their last known location, which is derived from the previous image set. The dot-target automatic pairing process is shown in FIG. 5.) [Miller: col. 10, line 47-60; Fig. 5] – Note: The previous image set discloses the first images from the first aerial survey. Hence, the image set that is pairing with the previous image set is considered from the second images captured in the second aerial survey) captured in a second aerial survey ((i.e. A photogrammetry camera then captures an image collage of all the targets' precise locations with respect to each other and derives their relative orientations (this set includes the previously laser-mapped targets). This full target set is then aligned to the laser-measured set, giving three-space coordinates in the vehicle frame 11 to each target) [Miller: col. 5, line 30-36] – Note: Miller also discloses that there is the previously laser-mapped targets. It is can be considered as from the first aerial survey.  Hence the current survey is considered as the second aerial survey) that have not been bundle adjusted ((i.e. This full target set is then aligned to the laser-measured set, giving three-space coordinates in the vehicle frame 11 to each target. In one example in which the first body 10 comprises a crew module, and the second body 20 comprises a forward faring, the laser metrology system was utilized to map 28 targets, and the cameras (four total in this example) were utilized to map 713 targets) [Miller: col. 5, line 34-40] – Note: Miller discloses that the previously laser-mapped targets are only 28, and a number targets of the current survey by 4 cameras are 713. Hence there are many targets in the new images are not bundle adjusted), the boresight calibration parameters applied according to the respective positions of the at least one movable image capture component of the imaging system  ((i.e. run auto pair to find dot-target pairings for non-updated dots - bundle dot-target pairs for relative orientation calculation) [Miller: col. 11, line 27-330]; (i.e. In 3D, these errors are the Cartesian distances between a rotated/translated target and its position along a projected line-of-sight from the camera) [Miller: col. 9, line 29-31]; (i.e. With further reference to FIG. 3, once each camera has been calibrated, and the locations of the targets in the scene have been determined, the next step is to calculate the position C and orientation R of each camera 1, 2, 3, etc. in the coordinate system 11 of the first body 10. This calculation is termed "space resection" in the photogrammetry literature. This process begins by finding the 2D centroid of each complete target visible to the camera before any motion of the second body 20 occurs. The camera calibration parameters obtained earlier are used to convert each of these centroid coordinates into 3D unit vectors emanating from the center of a camera (conceptually located at the origin 27). The goal is determine the camera rotation R and translation required to transform the unit vectors so that they point to the corresponding 3D targets Pas shown in FIG. 3) [Miller: col. 5, line 41-55; Fig. 3]) when the second images 2are captured in the second aerial survey  (i.e. A photogrammetry camera then captures an image collage of all the targets' precise locations with respect to each other and derives their relative orientations (this set includes the previously laser-mapped targets). This full target set is then aligned to the laser-measured set, giving three-space coordinates in the vehicle frame 11 to each target) [Miller: col. 5, line 30-36] – Note: Miller discloses that there is the previously laser-mapped targets. It is can be considered as from the first aerial survey.  Hence the images captured in the current survey can be considered as the second aerial survey). 
Miller does not explicitly disclose the following claim limitations (Emphasis added).
A boresight calibration system for calibrating line of sight data of an imaging system disposed on an aircraft, the line of sight data indicative of a line of sight determined during use for an image captured by the imaging system, the boresight calibration system arranged to: calculate boresight calibration parameters for images captured by the imaging system disposed on the aircraft using: line of sight data from an existing bundle adjustment solution of a bundle adjustment process, associated with first images captured in a first aerial survey; and at least one image capture parameter associated with the first images, the at least one image capture parameter indicative of respective positions of at least one movable image capture component of the imaging system when the first images are captured in the first aerial survey, the at least one moveable image capture component of the imaging system movable relative to the aircraft; and apply the boresight calibration parameters to line of sight data associated with second images captured in a second aerial survey that have not been bundle adjusted, the boresight calibration parameters applied according to the respective positions of the at least one movable image capture component of the imaging system when the second images 2are captured in the second aerial survey. 
However, in the same field of endeavor Cramer further discloses the claim limitations and the deficient claim limitations as follows:
“boresight calibration parameters” ((i.e. calibration parameters for boresight calibration) [Cramer: paragraph 7 in section 2.1]; (i.e. GPS/inertial position and
boresight alignment offsets to be calibrated with the exterior orientation of imaging sensor) [Cramer: paragraph 2 in section 2.2]);
“bundle adjustment” (i.e. an integrated or combined bundle adjustment is favoured to detemine the calibration terms within one step) [Cramer: paragraph 1 in section 2];
an imaging system disposed on an aircraft (i.e. airborne cameras) [Cramer: paragraph 2 in section 2.2];
“a first aerial survey” and “a second aerial survey” (i.e. The presented data from different calibration flights are part of a big production project in Saudi Arabia flown by Hansa Luftbild German Air Surveys. Within this project more than 9000 images (scale 1:5500) were captured at 12 flight days from January, 29th - March, 25th 2001, covering a time span of approximately 2 months) [Cramer: paragraph 1 in section 4].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller with Cramer to program the system to implement the system calibration for direct georeferencing method of Cramer.  
Therefore, the combination of Miller with Cramer will enable the system to recommend long term stability of system calibration parameters [Cramer: paragraph 4 in section 1]. 
Moreover, Honkavaara discloses several claim limitations as follow.
calculate boresight calibration parameters ((i.e. All the software determine the calibration parameters in a rigorous combined adjustment) [Honkavaara: paragraph 1, page 3 of 10]; i.e. Boresight parameters and their precisions, given by the FGIAT software, are shown in Figure 7) [Honkavaara: paragraph 2, page 7 of 10]) for images captured by the imaging system disposed on the aircraft (i.e. NLS is operating two aircrafts, both having RC20 cameras with exchangeable wide and normal angle optics. OHACN is Rockwell Turbo Commander 690A turbo twin propeller aircraft with a pressurised cabin; OH-CGW is Cessna 401B piston twin propeller aircraft with an unpressurised cabin. The aircrafts were equipped in the spring 2002 with Applanix POSAVTM 510 systems with Litton LN-200 IMU. The calibration task consists of the calibration of all four GPS/IMU/optics-combinations) [Honkavaara: paragraph 1, page 2 of 10] using: line of sight data from an existing bundle adjustment solution of a bundle adjustment process (i.e. The two flying direction dependent errors (3a from 3b) and height errors (focal length correction from dZ in 2, 3a and 5) could be separated only in one block flown in two scales. In addition the stripwise drift parameters were used to model the GPS/IMU position errors, but they led to the same boresight parameters as the above models) [Honkavaara: paragraph 4, page 3 of 10], associated with first images captured in a first aerial survey (i.e. In the empirical investigation 11 calibration blocks photographed by NLS in summer 2002 over the Sjökulla calibration fields of FGI were used; the details of the blocks are given in Table 1. The Sjökulla calibration fields can be used for large-scale (1:3000-1:4000) and medium-scale (1:6000 - 1:16000) calibration; the applied block structures are given in Figure 1. One of the calibrations was made in scale 1:4000 in the large-scale calibration field (block 2122), and the rest of the calibrations were made in scales 1:8000 and 1:16000 in the medium-scale calibration field. The optics were exchanged between various calibrations. The GPS base station was located in 30 km distance from the calibration field) [Honkavaara: paragraph 2, page 2 of 10]; and at least one image capture parameter associated with the first images (i.e. Differences of attitude observations and reference values in mgon (milli gone) for various blocks (o=ω, p=φ, k=κ); the strip numbers and images are shown below the graphs.) [Honkavaara: Fig. 3 – Note: Image parameters and image number are shown in the graph], the at least one image capture parameter indicative of respective positions of at least one movable image capture component of the imaging system when the first images are captured in the first aerial survey ((i.e. boresight and interior orientation corrections estimated for the first calibration flight of each optics.) [Honkavaara: Fig. 10c]; (i.e. NLS is operating two aircrafts, both having RC20 cameras with exchangeable wide and normal angle optics. OHACN is Rockwell Turbo Commander 690A turbo twin propeller aircraft with a pressurised cabin; OH-CGW is Cessna 401B piston twin propeller aircraft with an unpressurised cabin. The aircrafts were equipped in the spring 2002 with Applanix POSAVTM 510 systems with Litton LN-200 IMU. The calibration task consists of the calibration of all four GPS/IMU/optics-combinations) [Honkavaara: paragraph 1, page 2 of 10]; (i.e. In the last case (Figure 10c) the boresight and interior orientation parameters were estimated from the first calibration block of each optics (2121, 2119, 2128 and 2129). The change of dω in OH-CGW was evident in the results; dx is 30-40 μm and dy is 50-60 μm. In the other blocks dx is 12-18 μm and dy is 20-30 μm. The results are worse than in Figure 10b due to the instability of the parameters) [Honkavaara: paragraph 6, page 9 of 10; Fig. 10c - boresight and interior orientation corrections estimated for the first calibration flight of each optics]), the at least one moveable image capture component of the imaging system movable relative to the aircraft; (i.e. NLS is operating two aircrafts, both having RC20 cameras with exchangeable wide and normal angle optics. OHACN is Rockwell Turbo Commander 690A turbo twin propeller aircraft with a pressurised cabin; OH-CGW is Cessna 401B piston twin propeller aircraft with an unpressurised cabin. The aircrafts were equipped in the spring 2002 with Applanix POSAVTM 510 systems with Litton LN-200 IMU. The calibration task consists of the calibration of all four GPS/IMU/optics-combinations) [Honkavaara: paragraph 1, page 2 of 10] (i.e. ) [Honkavaara: paragraph #, page #]; 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller and Cramer with Honkavaara to program the system to implement the system calibration of four GPS/IMU/optics combinations of Honkavaara.  
Therefore, the combination of Miller and Cramer with Honkavaara will enable the system to recommend long term stability of system calibration parameters [Cramer: paragraph 4 in section 1]. 

Regarding claim 2, Miller meets the claim limitations as set forth in claim 1.Miller further meets the claim limitations as follow.
The boresight calibration system (i.e. the photogrammetry system) [Miller: col. 3, line 54] as claimed in claim 1, wherein each boresight calibration parameter is a calibration parameter associated with a rotational component of line of sight data ((i.e. determining the rotations and translations of the cameras) [Miller: col. 16, line 13] (i.e. In 3D, these errors are the Cartesian distances between a rotated/translated target and its position along a projected line-of-sight from the camera) [Miller: col. 9, line 29-31]), for example an x, y or z rotational component of the line of sight data (i.e. In 3D, these errors are the Cartesian distances between a rotated/translated target and its position along a projected line-of-sight from the camera) [Miller: col. 9, line 29-31].
Miller does not explicitly disclose the following claim limitations (Emphasis added).
The boresight calibration system as claimed in claim 1, wherein each boresight calibration parameter is a calibration parameter associated with a rotational component of line of sight data, for example an x, y or z rotational component of the line of sight data. 
However, in the same field of endeavor Cramer further discloses the claim limitations and the deficient claim limitations as follows:
“boresight calibration parameters” ((i.e. calibration parameters for boresight calibration) [Cramer: paragraph 7 in section 2.1]; (i.e. GPS/inertial position and
boresight alignment offsets to be calibrated with the exterior orientation of imaging sensor) [Cramer: paragraph 2 in section 2.2]);
“for example an x, y or z rotational component” (i.e. Please see equations (1) and (3) in section 2.1 of Cramer) [Cramer: Section 2.1];
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller with Cramer to program the system to implement equations in the system calibration for direct georeferencing method of Cramer.  
Therefore, the combination of Miller with Cramer will enable the system to recommend long term stability of system calibration parameters [Cramer: paragraph 4 in section 1]. 

Regarding claim 3, Miller meets the claim limitations as set forth in claim 2.Miller further meets the claim limitations as follow.
The boresight calibration system (i.e. the photogrammetry system) [Miller: col. 3, line 54] as claimed in claim 2, wherein a boresight value is expressed as a rotational matrix Rmat (i.e. This result is set equal to the product of the original target locations multiplied by the unknown rotation and translation of the second body relative to the first body between the first and second times. That is, the matrix equation at a high level is: DISTANCES *LINES_OF SIGHT + CAMERA_POSITIONS =
ORIGINAL_ TARGETS*ROTATION* TRANSLATION. These equations may be arranged into a matrix equation) [Miller: col. 2, line 15-24] having x, y and z rotational components ((i.e. The OCamCalib toolbox is publicly available on line. In this model, the equation for the 3D vector emanating from the camera is a fourth-order polynomial. The 3D structure of this curved polynomial surface is illustrated in FIG. 2) [Miller: col. 4, line 66 – col. 5, line 3; Fig. 2] – Note: 3D representation includes x, y, z coordinates).  
Miller does not explicitly disclose the following claim limitations (Emphasis added).
The boresight calibration system as claimed in claim 2, wherein a boresight value is expressed as a rotational matrix Rmat having x, y and z rotational components.  
However, in the same field of endeavor Cramer further discloses the claim limitations and the deficient claim limitations as follows:
having x, y and z rotational components (i.e. Please see equations (1) and (3) in section 2.1 of Cramer) [Cramer: Section 2.1];
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller with Cramer to program the system to implement equations in the system calibration for direct georeferencing method of Cramer.  
Therefore, the combination of Miller with Cramer will enable the system to recommend long term stability of system calibration parameters [Cramer: paragraph 4 in section 1]. 

Regarding claim 7, Miller meets the claim limitations as set forth in claim 1.Miller further meets the claim limitations as follow.
The boresight calibration system (i.e. the photogrammetry system) [Miller: col. 3, line 54] as claimed in claim 1, wherein the boresight calibration system (i.e. the photogrammetry system) [Miller: col. 3, line 54] is arranged to determine a polynomial representative of a relationship between at least one boresight calibration parameter and at least one image capture parameter (i.e. The calibration procedure involves capturing numerous pictures of a rigid checkerboard (not shown) placed at random locations around the camera. The OCamCalib software then automatically finds the comer points throughout each checkerboard image. The OCamCalib toolbox analyzes the nonlinear distortion present in the images and iteratively determines the effective focal center of the image and the polynomial coefficients that best describe the wide-angle projection pattern. A residual error is also calculated to quantify how accurately the 3D points are mapped into 2D images based on the original checkerboard images. This calibration procedure may be applied to each of the cameras 1, 2, 3, etc. (FIG. 1). With these intrinsic camera parameters, any 2D pixel coordinate capture by one of the camera) [Miller: col. 5, line 9-23; Fig. 1], and to use the polynomial to calculate a boresight calibration parameter using the at least one image capture parameter ((i.e. for cameras having a wide-angle fish-eye lens, the collinearity condition no longer holds true. Fish-eye lenses bend the incoming light such that a very wide angle of incident rays, even up to 90 degrees perpendicular to the optical axis, can be captured on the image plane. To reconstruct the 3D vectors emanating from the camera lens center, the vertical component of the 3D vector is no longer a constant. A calibration procedure for non-linear wide-angle lens systems has been developed and implemented in a MATLAB ® toolbox by Dr. Davide Scaramuzza, called the Omnidirectional Camera and Calibration Toolbox (OCamCalib) to facilitate this calibration process. The OCamCalib toolbox is publicly available on line. In this model, the equation for the 3D vector emanating from the camera is a fourth-order polynomial. The 3D structure of this curved polynomial surface is illustrated in FIG. 2) [Miller: col. 4, line 55 – col. 5, line 3; Fig. 2]; (i.e. The calibration procedure involves capturing numerous pictures of a rigid checkerboard (not shown) placed at random locations around the camera. The OCamCalib software then automatically finds the comer points throughout each checkerboard image. The OCamCalib toolbox analyzes the nonlinear distortion present in the images and iteratively determines the effective focal center of the image and the polynomial coefficients that best describe the wide-angle projection pattern. A residual error is also calculated to quantify how accurately the 3D points are mapped into 2D images based on the original checkerboard images. This calibration procedure may be applied to each of the cameras 1, 2, 3, etc. (FIG. 1). With these intrinsic camera parameters, any 2D pixel coordinate capture by one of the camera) [Miller: col. 5, line 9-23; Fig. 1]).

Regarding claim 15, Miller meets the claim limitations as set forth in claim 1.Miller further meets the claim limitations as follow.
The boresight calibration system (i.e. the photogrammetry system) [Miller: col. 3, line 54] as claimed in claim 1, wherein the system is arranged to calculate the boresight calibration parameters on the aircraft (i.e. the photogrammetry system and method of the present invention include in-flight refueling of aircraft) [Miller: col. 3, line 54-55].

Regarding claim 17, Miller meets the claim limitations as follow.
A method (i.e. the photogrammetry system and method) [Miller: col. 3, line 54] of calibrating line of sight data of an imaging system ((i.e. In general, cameras utilized in photogrammetric measurement processes must be calibrated. This involves capturing images from the cameras under controlled conditions and mathematically characterizing the results. The goal of the calibration process is to find a precise mathematical relationship between a two-dimensional (2D) pixel point in the image plane and a three-dimensional (3D) vector emanating from the center of the camera) [Miller: col. 4, line 35-42]; (i.e. the image plane of this type of camera, a 3D vector out to the scene, also called a line-of-sight) [Miller: col. 4, line 48-50]) disposed on an aircraft (i.e. the photogrammetry system and method of the present invention include in-flight refueling of aircraft) [Miller: col. 3, line 54-55], the line of sight data ((i.e. image data sets (one for each camera)) [Miller: col. 11, line 16] ; (i.e. the image plane of this type of camera, a 3D vector out to the scene, also called a line-of-sight) [Miller: col. 4, line 48-50]) indicative of a line of sight determined during use for an image captured by the imaging system ((i.e. a plurality of lines-of-sight from the camera) [Miller: col. 2, line 4-5]; (i.e. the image plane of this type of camera, a 3D vector out to the scene, also called a line-of-sight) [Miller: col. 4, line 48-50]), the method (i.e. the photogrammetry system and method) [Miller: col. 3, line 54] comprising: calculating boresight calibration parameters for images captured ((i.e. The calibration procedure involves capturing numerous pictures of a rigid checkerboard (not shown) placed at random locations around the camera. The OCamCalib software then automatically finds the corner points throughout each checkerboard image. The OCamCalib toolbox analyzes the nonlinear distortion present in the images and iteratively determines the effective focal center of the image and the polynomial coefficients that best describe the wide-angle projection pattern. A residual error is also calculated to quantify how accurately the 3D points are mapped into 2D images based on the original checkerboard images) [Miller: col. 5, line 9-19]; (i.e. First, it creates a set of unit vectors pointing from the camera to each target in the database. It then calculates the angular distance between each dot's unit vector derived utilizing the camera calibration described above, and all the unit vectors just created from the target database. The target whose unit vector most closely aligns is paired with that dot. A user defined threshold avoids dot-target pairings with large angular differences) [Miller: col. 10, line 43-50]) by the imaging system disposed on the aircraft (i.e. the photogrammetry system and method of the present invention include in-flight refueling of aircraft) [Miller: col. 3, line 54-55] using: line of sight data from an existing bundle adjustment solution of a bundle adjustment process ((i.e. image data sets (one for each camera)) [Miller: col. 11, line 16]; (i.e. the image plane of this type of camera, a 3D vector out to the scene, also called a line-of-sight) [Miller: col. 4, line 48-50]), associated with first images captured (i.e. images of the targets captured by each calibrated camera 1, 2, 3, etc. can be examined to construct 3D lines-of-sight from the calibrated cameras 1, 2, 3, etc. to the targets) [Miller: col. 6, line 15-18] in a first aerial survey ((i.e. this set includes the previously laser-mapped targets) [Miller: col. 5, line 33-34] – Note: Miller discloses that there is “the previously laser-mapped targets”. Hence “the previously laser-mapped targets” can be considered as from the first aerial survey); and at least one image capture parameter associated with the first images (i.e. A residual error is also calculated to quantify how accurately the 3D points are mapped into 2D images based on the original checkerboard images. This calibration procedure may be applied to each of the cameras 1, 2, 3, etc. (FIG. 1). With these intrinsic camera parameters, any 2D pixel coordinate capture by one of the cameras 1, 2, 3, etc. can be mapped to a 3D vector out to the scene) [Miller: col. 5, line 17-23; Fig. 1], the at least one image capture parameter indicative of respective positions of at least one movable image capture component of the imaging system when the first images are captured ((i.e. A residual error is also calculated to quantify how accurately the 3D points are mapped into 2D images based on the original checkerboard images. This calibration procedure may be applied to each of the cameras 1, 2, 3, etc. (FIG. 1). With these intrinsic camera parameters, any 2D pixel coordinate capture by one of the cameras 1, 2, 3, etc. can be mapped to a 3D vector out to the scene.) [Miller: col. 5, line 17-23; Fig. 1] - Note: Cameras are on the aircraft so they are moveable image captured components. (i.e. In 3D, these errors are the Cartesian distances between a rotated/translated target and its position along a projected line-of-sight from the camera) [Miller: col. 9, line 29-31]) in the first aerial survey ((i.e. this set includes the previously laser-mapped targets) [Miller: col. 5, line 33-34] – Note: Miller discloses that there is “the previously laser-mapped targets”. Hence “the previously laser-mapped targets” can be considered as from the first aerial survey), the at least one moveable image capture component of the imaging system movable relative to the aircraft ((i.e. determining the rotations and translations of the cameras) [Miller: col. 16, line 13] – Notes: Cameras can rotate and translate. Hence, the rotations and translations of the cameras indicate that at least some parts of the cameras are moveable relative to the aircraft); and applying ((i.e. pairings) [Miller: col. 10, line 49]; (i.e. aligns) [Miller: col. 10, line 48]) the calculated boresight calibration parameters to line of sight data associated with second images ((i.e. The target whose unit vector most closely aligns is paired with that dot. A user defined threshold avoids dot-target pairings with large angular differences. Although not applicable for the resection program, if a dot already has a target pairing, the auto pair simply checks to ensure that the dot's unit vector is aligned within the user defined threshold. If the angular difference is too large, it finds a closer target to pair with. Another point, although it is not a factor for the resection program, when auto pair is used for relative orientation calculations, the locations of the targets is their last known location, which is derived from the previous image set. The dot-target automatic pairing process is shown in FIG. 5.) [Miller: col. 10, line 47-60; Fig. 5] – Note: The previous image set discloses the first images from the first aerial survey. Hence, the image set that is pairing with the previous image set is considered from the second images captured in the second aerial survey) captured in a second aerial survey ((i.e. A photogrammetry camera then captures an image collage of all the targets' precise locations with respect to each other and derives their relative orientations (this set includes the previously laser-mapped targets). This full target set is then aligned to the laser-measured set, giving three-space coordinates in the vehicle frame 11 to each target) [Miller: col. 5, line 30-36] – Note: Miller also discloses that there is the previously laser-mapped targets. It is can be considered as from the first aerial survey.  Hence the current survey is considered as the second aerial survey) that have not been bundle adjusted ((i.e. This full target set is then aligned to the laser-measured set, giving three-space coordinates in the vehicle frame 11 to each target. In one example in which the first body 10 comprises a crew module, and the second body 20 comprises a forward faring, the laser metrology system was utilized to map 28 targets, and the cameras (four total in this example) were utilized to map 713 targets) [Miller: col. 5, line 34-40] – Note: Miller discloses that the previously laser-mapped targets are only 28, and a number targets of the current survey by 4 cameras are 713. Hence there are many targets in the new images are not bundle adjusted), the calculated boresight calibration parameters applied according to the respective positions of the at least one movable image capture component of the imaging system  ((i.e. run auto pair to find dot-target pairings for non-updated dots - bundle dot-target pairs for relative orientation calculation) [Miller: col. 11, line 27-330]; (i.e. In 3D, these errors are the Cartesian distances between a rotated/translated target and its position along a projected line-of-sight from the camera) [Miller: col. 9, line 29-31]; (i.e. With further reference to FIG. 3, once each camera has been calibrated, and the locations of the targets in the scene have been determined, the next step is to calculate the position C and orientation R of each camera 1, 2, 3, etc. in the coordinate system 11 of the first body 10. This calculation is termed "space resection" in the photogrammetry literature. This process begins by finding the 2D centroid of each complete target visible to the camera before any motion of the second body 20 occurs. The camera calibration parameters obtained earlier are used to convert each of these centroid coordinates into 3D unit vectors emanating from the center of a camera (conceptually located at the origin 27). The goal is determine the camera rotation R and translation required to transform the unit vectors so that they point to the corresponding 3D targets Pas shown in FIG. 3) [Miller: col. 5, line 41-55; Fig. 3]) when the second images 2are captured in the second aerial survey  (i.e. A photogrammetry camera then captures an image collage of all the targets' precise locations with respect to each other and derives their relative orientations (this set includes the previously laser-mapped targets). This full target set is then aligned to the laser-measured set, giving three-space coordinates in the vehicle frame 11 to each target) [Miller: col. 5, line 30-36] – Note: Miller discloses that there is the previously laser-mapped targets. It is can be considered as from the first aerial survey.  Hence the images captured in the current survey can be considered as the second aerial survey). 
Miller does not explicitly disclose the following claim limitations (Emphasis added).
A method of calibrating line of sight data of an imaging system disposed on an aircraft, the line of sight data indicative of a line of sight determined during use for an image captured by the imaging system, the method comprising: calculating boresight calibration parameters for images captured by the imaging system disposed on the aircraft using: line of sight data from an existing bundle adjustment solution of a bundle adjustment process, associated with first images captured in a first aerial survey; and at least one image capture parameter associated with the first images, the at least one image capture parameter indicative of respective positions of at least one movable image capture component of the imaging system when the first images are captured in the first aerial survey, the at least one movable image capture component of the imaging system movable relative to the aircraft; and applying the calculated boresight calibration parameters to line of sight data associated with second images captured in a second aerial survey that have not been bundle adjusted, the calculated boresight calibration parameters applied according to the respective positions of the at least one movable image capture component of the imaging system when the second images 6are captured in the second aerial survey. 
However, in the same field of endeavor Cramer further discloses the claim limitations and the deficient claim limitations as follows:
“boresight calibration parameters” ((i.e. calibration parameters for boresight calibration) [Cramer: paragraph 7 in section 2.1]; (i.e. GPS/inertial position and
boresight alignment offsets to be calibrated with the exterior orientation of imaging sensor) [Cramer: paragraph 2 in section 2.2]);
“bundle adjustment” (i.e. an integrated or combined bundle adjustment is favoured to detemine the calibration terms within one step) [Cramer: paragraph 1 in section 2];
an imaging system disposed on an aircraft (i.e. airborne cameras) [Cramer: paragraph 2 in section 2.2];
“a first aerial survey” and “a second aerial survey” (i.e. The presented data from different calibration flights are part of a big production project in Saudi Arabia flown by Hansa Luftbild German Air Surveys. Within this project more than 9000 images (scale 1:5500) were captured at 12 flight days from January, 29th - March, 25th 2001, covering a time span of approximately 2 months) [Cramer: paragraph 1 in section 4].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller with Cramer to program the system to implement the system calibration for direct georeferencing method of Cramer.  
Therefore, the combination of Miller with Cramer will enable the system to recommend long term stability of system calibration parameters [Cramer: paragraph 4 in section 1]. 
Moreover, Honkavaara discloses several claim limitations as follow.
calculate boresight calibration parameters ((i.e. All the software determine the calibration parameters in a rigorous combined adjustment) [Honkavaara: paragraph 1, page 3 of 10]; i.e. Boresight parameters and their precisions, given by the FGIAT software, are shown in Figure 7) [Honkavaara: paragraph 2, page 7 of 10]) for images captured by the imaging system disposed on the aircraft (i.e. NLS is operating two aircrafts, both having RC20 cameras with exchangeable wide and normal angle optics. OHACN is Rockwell Turbo Commander 690A turbo twin propeller aircraft with a pressurised cabin; OH-CGW is Cessna 401B piston twin propeller aircraft with an unpressurised cabin. The aircrafts were equipped in the spring 2002 with Applanix POSAVTM 510 systems with Litton LN-200 IMU. The calibration task consists of the calibration of all four GPS/IMU/optics-combinations) [Honkavaara: paragraph 1, page 2 of 10] using: line of sight data from an existing bundle adjustment solution of a bundle adjustment process (i.e. The two flying direction dependent errors (3a from 3b) and height errors (focal length correction from dZ in 2, 3a and 5) could be separated only in one block flown in two scales. In addition the stripwise drift parameters were used to model the GPS/IMU position errors, but they led to the same boresight parameters as the above models) [Honkavaara: paragraph 4, page 3 of 10], associated with first images captured in a first aerial survey (i.e. In the empirical investigation 11 calibration blocks photographed by NLS in summer 2002 over the Sjökulla calibration fields of FGI were used; the details of the blocks are given in Table 1. The Sjökulla calibration fields can be used for large-scale (1:3000-1:4000) and medium-scale (1:6000 - 1:16000) calibration; the applied block structures are given in Figure 1. One of the calibrations was made in scale 1:4000 in the large-scale calibration field (block 2122), and the rest of the calibrations were made in scales 1:8000 and 1:16000 in the medium-scale calibration field. The optics were exchanged between various calibrations. The GPS base station was located in 30 km distance from the calibration field) [Honkavaara: paragraph 2, page 2 of 10]; and at least one image capture parameter associated with the first images (i.e. Differences of attitude observations and reference values in mgon (milli gone) for various blocks (o=ω, p=φ, k=κ); the strip numbers and images are shown below the graphs.) [Honkavaara: Fig. 3 – Note: Image parameters and image number are shown in the graph], the at least one image capture parameter indicative of respective positions of at least one movable image capture component of the imaging system when the first images are captured in the first aerial survey ((i.e. boresight and interior orientation corrections estimated for the first calibration flight of each optics.) [Honkavaara: Fig. 10c]; (i.e. NLS is operating two aircrafts, both having RC20 cameras with exchangeable wide and normal angle optics. OHACN is Rockwell Turbo Commander 690A turbo twin propeller aircraft with a pressurised cabin; OH-CGW is Cessna 401B piston twin propeller aircraft with an unpressurised cabin. The aircrafts were equipped in the spring 2002 with Applanix POSAVTM 510 systems with Litton LN-200 IMU. The calibration task consists of the calibration of all four GPS/IMU/optics-combinations) [Honkavaara: paragraph 1, page 2 of 10]; (i.e. In the last case (Figure 10c) the boresight and interior orientation parameters were estimated from the first calibration block of each optics (2121, 2119, 2128 and 2129). The change of dω in OH-CGW was evident in the results; dx is 30-40 μm and dy is 50-60 μm. In the other blocks dx is 12-18 μm and dy is 20-30 μm. The results are worse than in Figure 10b due to the instability of the parameters) [Honkavaara: paragraph 6, page 9 of 10; Fig. 10c - boresight and interior orientation corrections estimated for the first calibration flight of each optics]), the at least one moveable image capture component of the imaging system movable relative to the aircraft; (i.e. NLS is operating two aircrafts, both having RC20 cameras with exchangeable wide and normal angle optics. OHACN is Rockwell Turbo Commander 690A turbo twin propeller aircraft with a pressurised cabin; OH-CGW is Cessna 401B piston twin propeller aircraft with an unpressurised cabin. The aircrafts were equipped in the spring 2002 with Applanix POSAVTM 510 systems with Litton LN-200 IMU. The calibration task consists of the calibration of all four GPS/IMU/optics-combinations) [Honkavaara: paragraph 1, page 2 of 10] (i.e. ) [Honkavaara: paragraph #, page #]; 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller and Cramer with Honkavaara to program the system to implement the system calibration of four GPS/IMU/optics combinations of Honkavaara.  
Therefore, the combination of Miller and Cramer with Honkavaara will enable the system to recommend long term stability of system calibration parameters [Cramer: paragraph 4 in section 1]. 

Regarding claim 18, Miller meets the claim limitations as set forth in claim 17.Miller further meets the claim limitations as follow.
The method as claimed in claim 17 (i.e. the photogrammetry system and method) [Miller: col. 3, line 54], wherein each boresight calibration parameter is a calibration parameter associated with a rotational component of line of sight data ((i.e. determining the rotations and translations of the cameras) [Miller: col. 16, line 13] (i.e. In 3D, these errors are the Cartesian distances between a rotated/translated target and its position along a projected line-of-sight from the camera) [Miller: col. 9, line 29-31]), for example an x, y or z rotational component of the line of sight data (i.e. In 3D, these errors are the Cartesian distances between a rotated/translated target and its position along a projected line-of-sight from the camera) [Miller: col. 9, line 29-31 – Note: 3D representation includes x, y, z coordinates].
Miller does not explicitly disclose the following claim limitations (Emphasis added).
The method as claimed in claim 17, wherein each boresight calibration parameter is a calibration parameter associated with a rotational component of line of sight data, for example an x, y or z rotational component of the line of sight data. 
However, in the same field of endeavor Cramer further discloses the claim limitations and the deficient claim limitations as follows:
“boresight calibration parameter” ((i.e. calibration parameters for boresight calibration) [Cramer: paragraph 7 in section 2.1]; (i.e. GPS/inertial position and
boresight alignment offsets to be calibrated with the exterior orientation of imaging sensor) [Cramer: paragraph 2 in section 2.2]);
“for example an x, y or z rotational component” (i.e. Please see equations (1) and (3) in section 2.1 of Cramer) [Cramer: Section 2.1];
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller with Cramer to program the system to implement equations in the system calibration for direct georeferencing method of Cramer.  
Therefore, the combination of Miller with Cramer will enable the system to recommend long term stability of system calibration parameters [Cramer: paragraph 4 in section 1]. 

Regarding claim 19, Miller meets the claim limitations as set forth in claim 18.Miller further meets the claim limitations as follow.
The method as claimed in claim 18 (i.e. the photogrammetry system and method) [Miller: col. 3, line 54], wherein a boresight value is expressed as a rotational matrix Rmat (i.e. This result is set equal to the product of the original target locations multiplied by the unknown rotation and translation of the second body relative to the first body between the first and second times. That is, the matrix equation at a high level is: DISTANCES *LINES_OF SIGHT + CAMERA_POSITIONS =
ORIGINAL_ TARGETS*ROTATION* TRANSLATION. These equations may be arranged into a matrix equation) [Miller: col. 2, line 15-24] having x, y and z rotational components ((i.e. The OCamCalib toolbox is publicly available on line. In this model, the equation for the 3D vector emanating from the camera is a fourth-order polynomial. The 3D structure of this curved polynomial surface is illustrated in FIG. 2) [Miller: col. 4, line 66 – col. 5, line 3; Fig. 2] – Note: 3D representation includes x, y, z coordinates).  
Miller does not explicitly disclose the following claim limitations (Emphasis added).
The method as claimed in claim 18, wherein a boresight value is expressed as a rotational matrix Rmat having x, y and z rotational components.  
However, in the same field of endeavor Cramer further discloses the claim limitations and the deficient claim limitations as follows:
having x, y and z rotational components (i.e. Please see equations (1) and (3) in section 2.1 of Cramer) [Cramer: Section 2.1];
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller with Cramer to program the system to implement equations in the system calibration for direct georeferencing method of Cramer.  
Therefore, the combination of Miller with Cramer will enable the system to recommend long term stability of system calibration parameters [Cramer: paragraph 4 in section 1]. 

Regarding claim 23, Miller meets the claim limitations as set forth in claim 17.Miller further meets the claim limitations as follow.
The method as claimed in claim 17 (i.e. the photogrammetry system and method) [Miller: col. 3, line 54], comprising determining a polynomial representative of a relationship between a boresight 7calibration parameter and at least one image capture parameter (i.e. The calibration procedure involves capturing numerous pictures of a rigid checkerboard (not shown) placed at random locations around the camera. The OCamCalib software then automatically finds the comer points throughout each checkerboard image. The OCamCalib toolbox analyzes the nonlinear distortion present in the images and iteratively determines the effective focal center of the image and the polynomial coefficients that best describe the wide-angle projection pattern. A residual error is also calculated to quantify how accurately the 3D points are mapped into 2D images based on the original checkerboard images. This calibration procedure may be applied to each of the cameras 1, 2, 3, etc. (FIG. 1). With these intrinsic camera parameters, any 2D pixel coordinate capture by one of the camera) [Miller: col. 5, line 9-23; Fig. 1], and using the polynomial to calculate a boresight calibration parameter using the at least one image capture parameter ((i.e. for cameras having a wide-angle fish-eye lens, the collinearity condition no longer holds true. Fish-eye lenses bend the incoming light such that a very wide angle of incident rays, even up to 90 degrees perpendicular to the optical axis, can be captured on the image plane. To reconstruct the 3D vectors emanating from the camera lens center, the vertical component of the 3D vector is no longer a constant. A calibration procedure for non-linear wide-angle lens systems has been developed and implemented in a MATLAB ® toolbox by Dr. Davide Scaramuzza, called the Omnidirectional Camera and Calibration Toolbox (OCamCalib) to facilitate this calibration process. The OCamCalib toolbox is publicly available on line. In this model, the equation for the 3D vector emanating from the camera is a fourth-order polynomial. The 3D structure of this curved polynomial surface is illustrated in FIG. 2) [Miller: col. 4, line 55 – col. 5, line 3; Fig. 2]; (i.e. The calibration procedure involves capturing numerous pictures of a rigid checkerboard (not shown) placed at random locations around the camera. The OCamCalib software then automatically finds the comer points throughout each checkerboard image. The OCamCalib toolbox analyzes the nonlinear distortion present in the images and iteratively determines the effective focal center of the image and the polynomial coefficients that best describe the wide-angle projection pattern. A residual error is also calculated to quantify how accurately the 3D points are mapped into 2D images based on the original checkerboard images. This calibration procedure may be applied to each of the cameras 1, 2, 3, etc. (FIG. 1). With these intrinsic camera parameters, any 2D pixel coordinate capture by one of the camera) [Miller: col. 5, line 9-23; Fig. 1]).

Regarding claim 31, Miller meets the claim limitations as set forth in claim 17.Miller further meets the claim limitations as follow.
The method as claimed in claim 17 (i.e. the photogrammetry system and method) [Miller: col. 3, line 54], comprising calculating the boresight calibration parameters on the aircraft (i.e. the photogrammetry system and method of the present invention include in-flight refueling of aircraft) [Miller: col. 3, line 54-55].
Claims 4-5 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US Patent 8,655,094 B2), (“Miller”), in view of Cramer et al. (System Calibration for Direct Georeferencing), (“Cramer”), in view of Honkavaara et al. (Practical Results of GPS/IMU/Camera System Calibration), (“Honkavaara”), in view of Hale (US Patent 9,068,797 B2), (“Hale”).
Regarding claim 4, Miller, Cramer, and Honkavaara meet the claim limitations as set forth in claim 1.Miller and Cramer further meet the claim limitations as follow.
The boresight calibration system (i.e. the photogrammetry system) [Miller: col. 3, line 54] as claimed in claim 1, wherein the boresight calibration system (i.e. a photogrammetry system) [Miller: col. 1, line 50-51] is arranged to store boresight calibration parameters ((i.e. The relative orientation program and the data germane to the relative orientation calculation are stored in the data structure.) [Miller: col. 11, line 41-42]; (i.e. calibration parameters for boresight calibration) [Cramer: paragraph 7 in section 2.1]; (i.e. GPS/inertial position and boresight alignment offsets to be calibrated with the exterior orientation of imaging sensor) [Cramer: paragraph 2 in section 2.2]) in a lookup table, wherein each entry in the lookup table is associated with at least one image capture parameter.
Miller, Cramer, and Honkavaara do not explicitly disclose the following claim limitations (Emphasis added).
The boresight calibration system as claimed in claim 1, wherein the boresight calibration system is arranged to store boresight calibration parameters in a lookup table, wherein each entry in the lookup table is associated with at least one image capture parameter.  
However, in the same field of endeavor Hale further discloses the claim limitations and the deficient claim limitations as follows:
to store boresight calibration parameters in a lookup table, wherein each entry in the lookup table is associated with at least one image capture parameter (i.e. The bending and flexing data are then converted to the deflection and rotation data. The mapping function is used to associate the converted deflection and rotation data to sensor deflection data obtained from the strategically located at least two sensors on the 3D surface model. For example, the mapping function is stored in a lookup table. The lookup table includes the outputted voltage of the at least two sensors and corresponding deflection and rotation data.) [Hale: col. 5, line 56-64].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller, Cramer, and Honkavaara with Hale to program the system to store the calibration data in lookup tables.  
Therefore, the combination of Miller, Cramer, and Honkavaara with Hale will enable the system to obtain calibration data [Hale: col. 5, line 35-50; Fig. 4]. 

Regarding claim 5, Miller, Cramer, and Honkavaara meet the claim limitations as set forth in claim 4.Miller and Cramer further meet the claim limitations as follow.
The boresight calibration system (i.e. the photogrammetry system) [Miller: col. 3, line 54] as claimed in claim 4, wherein the lookup table is a multi-dimensional lookup table dependent on a number of image capture parameters.
Miller, Cramer, and Honkavaara do not explicitly disclose the following claim limitations (Emphasis added).
The boresight calibration system as claimed in claim 4, wherein the lookup table is a multi-dimensional lookup table dependent on a number of image capture parameters.  
However, in the same field of endeavor Hale further discloses the claim limitations and the deficient claim limitations as follows:
the lookup table is a multi-dimensional lookup table dependent on a number of image capture parameters (i.e. The bending and flexing data are then converted to the deflection and rotation data. The mapping function is used to associate the converted deflection and rotation data to sensor deflection data obtained from the strategically located at least two sensors on the 3D surface model. For example, the mapping function is stored in a lookup table. The lookup table includes the outputted voltage of the at least two sensors and corresponding deflection and rotation data.) [Hale: col. 5, line 56-64].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller, Cramer, and Honkavaara with Hale to program the system to store the calibration data in lookup tables.  
Therefore, the combination of Miller, Cramer, and Honkavaara with Hale will enable the system to obtain calibration data [Hale: col. 5, line 35-50; Fig. 4]. 

Regarding claim 20, Miller meets the claim limitations as set forth in claim 17.Miller further meets the claim limitations as follow.
The method as claimed in claim 20 (i.e. the photogrammetry system and method) [Miller: col. 3, line 54], comprising storing boresight calibration parameters ((i.e. The relative orientation program and the data germane to the relative orientation calculation are stored in the data structure.) [Miller: col. 11, line 41-42]; (i.e. calibration parameters for boresight calibration) [Cramer: paragraph 7 in section 2.1]; (i.e. GPS/inertial position and boresight alignment offsets to be calibrated with the exterior orientation of imaging sensor) [Cramer: paragraph 2 in section 2.2]) in a lookup table, wherein each entry in the lookup table is associated with at least one image capture parameter.
Miller, Cramer, and Honkavaara do not explicitly disclose the following claim limitations (Emphasis added).
The method as claimed in claim 17, comprising storing boresight calibration parameters in a lookup table, wherein each entry in the lookup table is associated with at least one image capture parameter.  
However, in the same field of endeavor Hale further discloses the claim limitations and the deficient claim limitations as follows:
storing boresight calibration parameters in a lookup table, wherein each entry in the lookup table is associated with at least one image capture parameter (i.e. The bending and flexing data are then converted to the deflection and rotation data. The mapping function is used to associate the converted deflection and rotation data to sensor deflection data obtained from the strategically located at least two sensors on the 3D surface model. For example, the mapping function is stored in a lookup table. The lookup table includes the outputted voltage of the at least two sensors and corresponding deflection and rotation data.) [Hale: col. 5, line 56-64].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller, Cramer, and Honkavaara with Hale to program the system to store the calibration data in lookup tables.  
Therefore, the combination of Miller, Cramer, and Honkavaara with Hale will enable the system to obtain calibration data [Hale: col. 5, line 35-50; Fig. 4]. 

Regarding claim 21, Miller meets the claim limitations as set forth in claim 20.Miller further meets the claim limitations as follow.
The method as claimed in claim 20 (i.e. the photogrammetry system and method) [Miller: col. 3, line 54], wherein the lookup table is a multi-dimensional lookup table dependent on a number of image capture parameters.
Miller, Cramer, and Honkavaara do not explicitly disclose the following claim limitations (Emphasis added).
The method as claimed in claim 20, wherein the lookup table is a multi-dimensional lookup table dependent on a number of image capture parameters.  
However, in the same field of endeavor Hale further discloses the claim limitations and the deficient claim limitations as follows:
the lookup table is a multi-dimensional lookup table dependent on a number of image capture parameters (i.e. The bending and flexing data are then converted to the deflection and rotation data. The mapping function is used to associate the converted deflection and rotation data to sensor deflection data obtained from the strategically located at least two sensors on the 3D surface model. For example, the mapping function is stored in a lookup table. The lookup table includes the outputted voltage of the at least two sensors and corresponding deflection and rotation data.) [Hale: col. 5, line 56-64].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller, Cramer, and Honkavaara with Hale to program the system to store the calibration data in lookup tables.  
Therefore, the combination of Miller, Cramer, and Honkavaara with Hale will enable the system to obtain calibration data [Hale: col. 5, line 35-50; Fig. 4]. 

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US Patent 8,655,094 B2), (“Miller”), in view of Cramer et al. (System Calibration for Direct Georeferencing), (“Cramer”), in view of Honkavaara et al. (Practical Results of GPS/IMU/Camera System Calibration), (“Honkavaara”), in view of Hale (US Patent 9,068,797 B2), (“Hale”), in view of Aughey et al. (CA 2435873), (“Aughey”).
Regarding claim 6, Miller, Cramer, Honkavaara, and Hale meet the claim limitations as set forth in claim 4.Miller and Hale further meet the claim limitations as follow.
The boresight calibration system (i.e. the photogrammetry system) [Miller: col. 3, line 54] as claimed in claim 4, wherein at least some boresight calibration parameters ((i.e. The relative orientation program and the data germane to the relative orientation calculation are stored in the data structure.) [Miller: col. 11, line 41-42]; (i.e. calibration parameters for boresight calibration) [Cramer: paragraph 7 in section 2.1]; (i.e. GPS/inertial position and boresight alignment offsets to be calibrated with the exterior orientation of imaging sensor) [Cramer: paragraph 2 in section 2.2]) in the lookup table (i.e. The bending and flexing data are then converted to the deflection and rotation data. The mapping function is used to associate the converted deflection and rotation data to sensor deflection data obtained from the strategically located at least two sensors on the 3D surface model. For example, the mapping function is stored in a lookup table. The lookup table includes the outputted voltage of the at least two sensors and corresponding deflection and rotation data.) [Hale: col. 5, line 56-64] are 3determined by interpolation.
Miller, Cramer, Honkavaara, and Hale do not explicitly disclose the following claim limitations (Emphasis added).
The boresight calibration system as claimed in claim 4, wherein at least some boresight calibration parameters in the lookup table are 3determined by interpolation.  
However, in the same field of endeavor Aughey further discloses the claim limitations and the deficient claim limitations as follows:
wherein at least some boresight calibration parameters (i.e. With the data points, then, the processing element 26 determines a calibration function to thereby calibrate the gaze tracking system 20. The processing element can determine the calibration function according to any one of a number of different methods. For example, the processing element can determine the calibration function according to an interpolation method using an interpolation function, such as akima interpolation, b-spline interpolation, bi-cubic interpolation, linear interpolation quadratic interpolation, or the like. In such functions, the set of data points are used as reference points and intermediate points, between the data points, are determined, or interpolated, based on the surrounding data points) [Aughey: page 12, line 25-33; Fig. 5].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller, Cramer, Honkavaara, and Hale with Aughey to program the system to perform several interpolation methods on obtained data points.  
Therefore, the combination of Miller, Cramer, Honkavaara, and Hale with Aughey will enable the system to determine set of data points based on surrounding data points [Aughey: page 12, line 25-33]. 

Regarding claim 22, Miller, Cramer, Honkavaara, and Hale meet the claim limitations as set forth in claim 4.Miller and Hale further meet the claim limitations as follow.
The method as claimed in claim 20 (i.e. the photogrammetry system) [Miller: col. 3, line 54], comprising determining (i.e. The relative orientation program and the data germane to the relative orientation calculation are stored in the data structure.) [Miller: col. 11, line 41-42] at least some boresight calibration parameters ((i.e. calibration parameters for boresight calibration) [Cramer: paragraph 7 in section 2.1]; (i.e. GPS/inertial position and boresight alignment offsets to be calibrated with the exterior orientation of imaging sensor) [Cramer: paragraph 2 in section 2.2]) in the lookup table (i.e. The bending and flexing data are then converted to the deflection and rotation data. The mapping function is used to associate the converted deflection and rotation data to sensor deflection data obtained from the strategically located at least two sensors on the 3D surface model. For example, the mapping function is stored in a lookup table. The lookup table includes the outputted voltage of the at least two sensors and corresponding deflection and rotation data.) [Hale: col. 5, line 56-64] by interpolation.
Miller, Cramer, Honkavaara, and Hale do not explicitly disclose the following claim limitations (Emphasis added).
The method as claimed in claim 20, comprising determining at least some boresight calibration parameters in the lookup table by interpolation.   
However, in the same field of endeavor Aughey further discloses the claim limitations and the deficient claim limitations as follows:
determining at least some boresight calibration parameters (i.e. With the data points, then, the processing element 26 determines a calibration function to thereby calibrate the gaze tracking system 20. The processing element can determine the calibration function according to any one of a number of different methods. For example, the processing element can determine the calibration function according to an interpolation method using an interpolation function, such as akima interpolation, b-spline interpolation, bi-cubic interpolation, linear interpolation quadratic interpolation, or the like. In such functions, the set of data points are used as reference points and intermediate points, between the data points, are determined, or interpolated, based on the surrounding data points) [Aughey: page 12, line 25-33; Fig. 5].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller, Cramer, Honkavaara, and Hale with Aughey to program the system to perform several interpolation methods on obtained data points.  
Therefore, the combination of Miller, Cramer, Honkavaara, and Hale with Aughey will enable the system to determine set of data points based on surrounding data points [Aughey: page 12, line 25-33]. 

Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US Patent 8,655,094 B2), (“Miller”), in view of Cramer et al. (System Calibration for Direct Georeferencing), (“Cramer”), in view of Honkavaara et al. (Practical Results of GPS/IMU/Camera System Calibration), (“Honkavaara”), in view of Mostafa et al. (Camera/IMU Boresight Calibration: New Advances and Performance Analysis), (“Mostafa”).
Regarding claim 8, Miller and Cramer meet the claim limitations as set forth in claim 1.Miller further meets the claim limitations as follow.
The boresight calibration system (i.e. the photogrammetry system) [Miller: col. 3, line 54] as claimed in claim 1, wherein the line of sight data ((i.e. image data sets (one for each camera)) [Miller: col. 11, line 16]; (i.e. the image plane of this type of camera, a 3D vector out to the scene, also called a line-of-sight) [Miller: col. 4, line 48-50]) associated with the captured second images is obtained (i.e. images of the targets captured by each calibrated camera 1, 2, 3, etc. can be examined to construct 3D lines-of-sight from the calibrated cameras 1, 2, 3, etc. to the targets) [Miller: col. 6, line 15-18] using an inertial measurement unit (IMU) disposed during use on the aircraft (i.e. the photogrammetry system and method of the present invention include in-flight refueling of aircraft) [Miller: col. 3, line 54-55].
Miller, Cramer, and Honkavaara do not explicitly disclose the following claim limitations (Emphasis added).
The boresight calibration system as claimed in claim 1, wherein the line of sight data associated with the captured second images is obtained using an inertial measurement unit (IMU) disposed during use on the aircraft 
However, in the same field of endeavor Mostafa further discloses the claim limitations and the deficient claim limitations as follows:
the captured second images is obtained using an inertial measurement unit (IMU) disposed during use on the aircraft ((i.e. Camera/IMU boresight calibration is a critical element in the mapping process when using GPS/IMU in the direct georeferencing mode of mapping or even when using the aerotriangulation mapping) [Mostafa: Abstract]; (i.e. An airborne GPS-assisted aerotriangulation is then done to determine each image attitude matrix with respect to some local mapping frame. For each image frame, the IMU-derived attitude matrix is then compared to the photogrammetric attitude matrix to derive the boresight matrix, from which three boresight angles are derived) [Mostafa: paragraph 1 in section 1])
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller, Cramer, and Honkavaara with Mostafa to program the system to implement the camera/IMU boresight calibration method in the system.  
Therefore, the combination of Miller, Cramer, and Honkavaara with Mostafa will enable the system to yield better accuracy [Mostafa: paragraphs 2-3 in section 4.3]. 

Regarding claim 24, Miller meets the claim limitations as set forth in claim 17.Miller further meets the claim limitations as follow.
The method as claimed in claim 17 (i.e. the photogrammetry system and method) [Miller: col. 3, line 54], comprising obtaining the line of sight data ((i.e. utilizing the imaging devices to generate a plurality of unit vectors corresponding to a line-of-sight from the imaging devices) [Miller: col. 13, line 56-58]; (i.e. the image plane of this type of camera, a 3D vector out to the scene, also called a line-of-sight) [Miller: col. 4, line 48-50]) associated with the captured second images is obtained (i.e. images of the targets captured by each calibrated camera 1, 2, 3, etc. can be examined to construct 3D lines-of-sight from the calibrated cameras 1, 2, 3, etc. to the targets) [Miller: col. 6, line 15-18] using an inertial measurement unit (IMU) disposed during use on the aircraft (i.e. the photogrammetry system and method of the present invention include in-flight refueling of aircraft) [Miller: col. 3, line 54-55].
Miller, Cramer, and Honkavaara do not explicitly disclose the following claim limitations (Emphasis added).
The method as claimed in claim 17, comprising obtaining the line of sight data associated with the captured second images using an inertial measurement unit (IMU) disposed during use on the aircraft.  
However, in the same field of endeavor Mostafa further discloses the claim limitations and the deficient claim limitations as follows:
the captured second images is obtained using an inertial measurement unit (IMU) disposed during use on the aircraft ((i.e. Camera/IMU boresight calibration is a critical element in the mapping process when using GPS/IMU in the direct georeferencing mode of mapping or even when using the aerotriangulation mapping) [Mostafa: Abstract]; (i.e. An airborne GPS-assisted aerotriangulation is then done to determine each image attitude matrix with respect to some local mapping frame. For each image frame, the IMU-derived attitude matrix is then compared to the photogrammetric attitude matrix to derive the boresight matrix, from which three boresight angles are derived) [Mostafa: paragraph 1 in section 1])
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller, Cramer, and Honkavaara with Mostafa to program the system to implement the camera/IMU boresight calibration method in the system.  
Therefore, the combination of Miller, Cramer, and Honkavaara with Mostafa will enable the system to yield better accuracy [Mostafa: paragraphs 2-3 in section 4.3]. 

Claims 9-14, 16, 25-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US Patent 8,655,094 B2), (“Miller”), in view of Cramer et al. (System Calibration for Direct Georeferencing), (“Cramer”), in view of Honkavaara et al. (Practical Results of GPS/IMU/Camera System Calibration), (“Honkavaara”), in view of Cope et al. (US Patent Application Publication 2017/0244880 A1), (“Cope”).

Regarding claim 9, Miller meets the claim limitations as set forth in claim 1.Miller further meets the claim limitations as follow.
The boresight calibration system (i.e. the photogrammetry system) [Miller: col. 3, line 54] as claimed in claim 1, wherein the imaging system is a rotating camera imaging system (i.e. the camera rotation R) [Miller: col. 5, line 53] comprising a camera assembly having a camera field of view ((i.e. The camera or other imaging device is then utilized to generate a plurality of lines-of-sight from the camera or cameras to each of the at least three targets at a second time that is after the first time.) [Miller: col. 2, line 3-7]; (i.e. an object in the camera's field of view) [Miller: col. 5, line 50]), and wherein the camera field of view (i.e. the camera's field of view) [Miller: col. 5, line 50] moves in an oscillating manner across track.
Miller, Cramer, and Honkavaara do not explicitly disclose the following claim limitations (Emphasis added).
The boresight calibration system as claimed in claim 1, wherein the imaging system is a rotating camera imaging system comprising a camera assembly having a camera field of view, and wherein the camera field of view moves in an oscillating manner across track.  
However, in the same field of endeavor Cope further discloses the claim limitations and the deficient claim limitations as follows:
wherein the camera field of view moves in an oscillating manner across track ((i.e. It will be understood that as the aircraft moves forwards, a plurality of images are captured 'across track', that is in a direction perpendicular to the direction of movement of the survey aircraft 10, by rotating the camera tube 18 about the central axis 19, capturing images periodically as the camera tube 18 rotates, and repeatedly retracting the camera tube 18 back to a start rotational position) [Cope: para. 0121]; (i.e. In an embodiment, the system is arranged to rotate the at least one camera by oscillating the at least one camera between a rotational start position and a rotational end position. The rotational start position may correspond to about -35° and the rotational end position may correspond to about +35°) [Cope: para. 0023]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller, Cramer, and Honkavaara with Cope to program the system to rotate at least one camera by oscillating the at least one camera between a rotational start position and a rotational end position.  
Therefore, the combination of Miller, Cramer, and Honkavaara with Cope will enable the system to provide partial compensation for changes to the position and/or orientation of the survey aircraft [Cope: para. 0025]. 

Regarding claim 10, Miller meets the claim limitations as set forth in claim 9.Miller further meets the claim limitations as follow.
The boresight calibration system as claimed in claim 9 (i.e. the photogrammetry system) [Miller: col. 3, line 54], wherein the at least one image capture parameter ((i.e. camera parameters) [Miller: col. 5, line 21]; (i.e. calibration parameters) [Miller: col. 15, line 57-58]) includes a rotational position of the camera assembly.
Miller, Cramer, and Honkavaara do not explicitly disclose the following claim limitations (Emphasis added).
The boresight calibration system as claimed in claim 9, wherein the at least one image capture parameter includes a rotational position of the camera assembly.  
However, in the same field of endeavor Cope further discloses the claim limitations and the deficient claim limitations as follows:
wherein the at least one image capture parameter includes a rotational position of the camera assembly ((i.e. the system is arranged to control rotation of the camera tube. In an embodiment, the system comprises at least one ortho camera arranged to capture images representative of a ground area substantially directly beneath the survey aircraft.) [Cope: para. 0026-0027]; (i.e. In an embodiment, the stabilisation assembly comprises two steering mirrors, a first steering mirror rotated by a first rotational amount and a second steering mirror rotated by a second rotational amount, the first and second rotational amounts being such that the direction of propagation of a light ray directed by the first and second steering mirrors before rotation of the first and second steering mirrors is substantially parallel to the direction of propagation of a light ray directed by the first and second steering mirrors after rotation of the first and second steering mirrors, and such that the light ray after rotation of the first and second steering mirrors is translated relative to the light ray before rotation of the first and second steering mirrors on a sensor.) [Cope: para. 0063]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller, Cramer, and Honkavaara with Cope to program the system to rotate at least one camera assembly.  
Therefore, the combination of Miller, Cramer, and Honkavaara with Cope will enable the system to provide partial compensation for changes to the position and/or orientation of the survey aircraft [Cope: para. 0025]. 

Regarding claim 11, Miller meets the claim limitations as set forth in claim 9.Miller further meets the claim limitations as follow.
The boresight calibration system as claimed in claim 9 (i.e. the photogrammetry system) [Miller: col. 3, line 54], wherein the rotating camera imaging system (i.e. a plurality of cameras) [Miller: col. 3, line 11-12] includes at least one forward motion compensation component arranged to compensate for image blur caused by forward movement.
Miller, Cramer, and Honkavaara do not explicitly disclose the following claim limitations (Emphasis added).
The boresight calibration system as claimed in claim 9, wherein the rotating camera imaging system includes at least one forward motion compensation component arranged to compensate for image blur caused by forward movement.  
However, in the same field of endeavor Cope further discloses the claim limitations and the deficient claim limitations as follows:
includes at least one forward motion compensation component (i.e. using forward motion compensation (FMC). FMC is typically implemented using either an orthogonal transfer CCD or with a motion compensation camera mount which physically moves the camera during the exposure to keep the image relatively steady on the sensor during exposure) [Cope: para. 0008-0009] arranged to compensate for image blur caused by forward movement ((i.e. flying a survey aircraft faster causes motion blur at higher speeds. An acceptable level of motion blur is typically 50% of 1 pixel, and is given by: Blur = speed of aircraft*shutter speed. For an aircraft travelling at 75 m/s with a ½ooo s shutter speed, the motion blur is: Blur = 75*½ooo = 0.0375 m (3.75 cm). Therefore, if it is desired to capture imagery at a resolution of 7.5 cm, the survey aircraft cannot travel any faster than 75 m/s if blur is to be maintained at an acceptable level. The speed of the aircraft can however be increased without unduly affecting the resolution by using forward motion compensation (FMC)) [Cope: para. 0008-0010]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller and Cramer with Cope to include forward motion compensation components.  
Therefore, the combination of Miller, Cramer, and Honkavaara with Cope will enable the system to provide partial compensation for changes to the position and/or orientation of the survey aircraft [Cope: para. 0025]. 

Regarding claim 12, Miller meets the claim limitations as set forth in claim 11.Miller further meets the claim limitations as follow.
The boresight calibration system as claimed in claim 11 (i.e. the photogrammetry system) [Miller: col. 3, line 54], wherein the at least one image capture parameter ((i.e. camera parameters) [Miller: col. 5, line 21]; (i.e. calibration parameters) [Miller: col. 15, line 57-58]) includes a position associated with the forward motion compensation component.
Miller, Cramer, and Honkavaara do not explicitly disclose the following claim limitations (Emphasis added).
The boresight calibration system as claimed in claim 11, wherein the at least one image capture parameter includes a position associated with the forward motion compensation component.
However, in the same field of endeavor Cope further discloses the claim limitations and the deficient claim limitations as follows:
includes a position associated with the forward motion compensation component (i.e. The rotational movement of the camera assembly 332 is similar to the rotational movement of the steering mirror 42 described in relation to the embodiments shown in FIGS. 6 and 14 wherein the steering mirror 42 rotates in a first direction corresponding to the instantaneous speed of the survey aircraft then rotates rapidly in an opposite direction. In this way, it will be appreciated that at least partial compensation for image blur caused by forward motion of the survey aircraft 334 is provided. During a survey, images are captured across-track by rotating the primary steering mirror 338, capturing images periodically as the primary steering mirror 338 rotates, and repeatedly rotating the primary steering mirror 338 back to a starting rotational position) [Cope: para. 0215-0216; Fig. 6, 14]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller, Cramer, and Honkavaara with Cope to include forward motion compensation components the camera tube.  
Therefore, the combination of Miller, Cramer, and Honkavaara with Cope will enable the system to provide partial compensation for changes to the position and/or orientation of the survey aircraft [Cope: para. 0025].

Regarding claim 13, Miller meets the claim limitations as set forth in claim 9.Miller further meets the claim limitations as follow.
The boresight calibration system as claimed in claim 9 (i.e. the photogrammetry system) [Miller: col. 3, line 54], wherein the rotating camera imaging system (i.e. a plurality of cameras) [Miller: col. 3, line 11-12] includes at least one across track compensation component arranged to compensate for an image blur caused by an across track movement.
Miller, Cramer, and Honkavaara do not explicitly disclose the following claim limitations (Emphasis added).
The boresight calibration system as claimed in claim 9, wherein the rotating camera imaging system includes at least one across track compensation component arranged to compensate for an image blur caused by an across track movement.  
However, in the same field of endeavor Cope further discloses the claim limitations and the deficient claim limitations as follows:
includes at least one across track compensation component (i.e. the camera tube) [Cope: para. 0121-0122] arranged to compensate (i.e. In order to at least partially compensate for blur due to across-track scanning, in the present embodiment the system is arranged to reduce the angular velocity of the camera tube 18 during exposure in order to reduce motion blur to less than 50% of 1 pixel. The system may be arranged to halt rotational motion of the camera tube 18 in synchronization with image capture, or alternatively to sufficiently reduce rotational movement of the camera tube 18 to enable image capture to occur with motion blur less than 50% of 1 pixel. Slowing down rotation without halting the rotation significantly reduces accelerations experienced by the system, which in tum reduces power consumption, makes the system easier to control, and reduces mechanical stress on system components) [Cope: para. 0126] for an image blur caused by an across track movement (i.e. It will be understood that as the aircraft moves forwards, a plurality of images are captured 'across track', that is in a direction perpendicular to the direction of movement of the survey aircraft 10, by rotating the camera tube 18 about the central axis 19, capturing images periodically as the camera tube 18 rotates, and repeatedly retracting the camera tube 18 back to a start rotational position. While scanning the camera assemblies 30, 32, 34 in this way enables multiple images to be captured at relatively low field of view with a lens of relatively high focal length and thereby relatively high resolution, rotating the camera tube 18 causes significant image blur) [Cope: para. 0121-0122].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller, Cramer, and Honkavaara with Cope to include forward motion compensation components.  
Therefore, the combination of Miller, Cramer, and Honkavaara with Cope will enable the system to provide partial compensation for changes to the position and/or orientation of the survey aircraft [Cope: para. 0025].

Regarding claim 14, Miller meets the claim limitations as set forth in claim 13.Miller further meets the claim limitations as follow.
The boresight calibration system as claimed in claim 13 (i.e. the photogrammetry system) [Miller: col. 3, line 54], wherein the at least one image capture parameter ((i.e. camera parameters) [Miller: col. 5, line 21]; (i.e. calibration parameters) [Miller: col. 15, line 57-58]) includes a position associated with the across track compensation component.
Miller, Cramer, and Honkavaara do not explicitly disclose the following claim limitations (Emphasis added).
The boresight calibration system as claimed in claim 13, wherein the at least one image capture parameter includes a position associated with the across track compensation component.
However, in the same field of endeavor Cope further discloses the claim limitations and the deficient claim limitations as follows:
a position associated with the across track compensation component (i.e. A camera tube movement plot 50 illustrating rotational movement during use of a camera tube of the camera tube assembly 30, 32, 34 is shown in FIG. 7.  The movement plot 50 includes a camera tube position plot 52 indicative of the rotational position of the camera tube 18 during one full scan of the camera tube 18. As shown, the camera tube 18 rotates between a rotational start position of about -35° to a rotational end position of about +35° in a stepwise manner over a period of about 3 s, then rotates back to the start position in about 0.5 s. As shown by a camera tube rotational velocity plot 54, the rotational velocity of the camera tube 18 repeatedly oscillates between zero and about 50°/s, respectively corresponding to flat portions 56 and inclined portions 58 on the camera tube position plot 52. It will be appreciated that the system 12 is arranged to control the sensor assembly 38 to capture an image at times synchronized with the flat portions 56) [Cope: para. 0128; Fig. 6, 14]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller, Cramer, and Honkavaara with Cope to include across track motion compensation components, such as a camera tube in the system.  
Therefore, the combination of Miller, Cramer, and Honkavaara with Cope will enable the system to provide partial compensation for changes to the position and/or orientation of the survey aircraft [Cope: para. 0025].

Regarding claim 16, Miller meets the claim limitations as set forth in claim 1.Miller further meets the claim limitations as follow.
The boresight calibration system as claimed in claim 1 (i.e. the photogrammetry system) [Miller: col. 3, line 54], wherein the system is arranged (i.e. the photogrammetry system) [Miller: col. 3, line 54] to store uncalibrated line of sight data ((i.e. store input image in buffer) [Miller: col. 10, line 23] ; (i.e. the image plane of this type of camera, a 3D vector out to the scene, also called a line-of-sight) [Miller: col. 4, line 48-50]) on the aircraft for subsequent transfer to a processing facility ((i.e. As indicated above, in the relative orientation program, the data from all the cameras is bundled together and sent to the relative orientation function) [Miller: col. 11, line 60-61]; (i.e. connected to a ground support engineering (GSE) computer system 102 by an Ethernet 101) [Miller: col. 13, line 22-23]), and to calculate the boresight calibration parameters (i.e. The function populates the equations with the dot-target pairs and camera information bodies 10 and 20. and calculates the relative orientation of the first and second As discussed above, the equations provide residuals, and these residuals are inserted back into the data structures of the dot-target pairs) [Miller: col. 11, line 62-67]  at the processing facility (i.e. a ground support engineering (GSE) computer system 102 by an Ethernet 101) [Miller: col. 13, line 22-23].
Miller, Cramer, and Honkavaara do not explicitly disclose the following claim limitations (Emphasis added).
The  boresight calibration system as claimed in claim 1,  wherein the system is arranged to store uncalibrated line of sight data on the aircraft for subsequent transfer to a processing facility, and to calculate the boresight calibration parameters at the processing facility.
However, in the same field of endeavor Cope further discloses the claim limitations and the deficient claim limitations as follows:
storing uncalibrated line of sight data on the aircraft (i.e. In this example, image frame data indicative of images captured by the system 130 are stored in an image data storage device 152 located on the survey aircraft) [Cope: para. 0160; Fig. 13]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller, Cramer, and Honkavaara with Cope to program the system to store the data, such as the captured image data on the aircraft.  
Therefore, the combination of Miller, Cramer, and Honkavaara with Cope will enable the system to provide the captured image data for appropriate units to compute calibration parameters and control data ([Miller: col. 11, line 62-67]; [Cope: para. 0153]).

Regarding claim 25, Miller meets the claim limitations as set forth in claim 17.Miller further meets the claim limitations as follow.
The method as claimed in claim 17 (i.e. the photogrammetry system) [Miller: col. 3, line 54], wherein the imaging system is a rotating camera imaging system (i.e. the camera rotation R) [Miller: col. 5, line 53] comprising a camera assembly having a camera field of view ((i.e. The camera or other imaging device is then utilized to generate a plurality of lines-of-sight from the camera or cameras to each of the at least three targets at a second time that is after the first time.) [Miller: col. 2, line 3-7]; (i.e. an object in the camera's field of view) [Miller: col. 5, line 50]), and wherein the camera field of view (i.e. the camera's field of view) [Miller: col. 5, line 50] moves in an oscillating manner across track.
Miller and Crammer do not explicitly disclose the following claim limitations (Emphasis added).
The method as claimed in claim 17, wherein the imaging system is a rotating camera imaging system comprising a camera assembly having a camera field of view, and wherein the camera field of view moves in an oscillating manner across track.  
However, in the same field of endeavor Cope further discloses the claim limitations and the deficient claim limitations as follows:
wherein the camera field of view moves in an oscillating manner across track ((i.e. [0121] It will be understood that as the aircraft moves forwards, a plurality of images are captured 'across track', that is in a direction perpendicular to the direction of movement of the survey aircraft 10, by rotating the camera tube 18 about the central axis 19, capturing images periodically as the camera tube 18 rotates, and repeatedly retracting the camera tube 18 back to a start rotational position) [Cope: para. 0121]; (i.e. In an embodiment, the system is arranged to rotate the at least one camera by oscillating the at least one camera between a rotational start position and a rotational end position. The rotational start position may correspond to about -35° and the rotational end position may correspond to about +35°) [Cope: para. 0023]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller, Cramer, and Honkavaara with Cope to program the system to rotate at least one camera by oscillating the at least one camera between a rotational start position and a rotational end position.  
Therefore, the combination of Miller, Cramer, and Honkavaara with Cope will enable the system to provide partial compensation for changes to the position and/or orientation of the survey aircraft [Cope: para. 0025]. 

Regarding claim 26, Miller meets the claim limitations as set forth in claim 25.Miller further meets the claim limitations as follow.
The method as claimed in claim 25 (i.e. the photogrammetry system) [Miller: col. 3, line 54], wherein the at least one image capture parameter ((i.e. camera parameters) [Miller: col. 5, line 21]; (i.e. calibration parameters) [Miller: col. 15, line 57-58]) includes a rotational position of the camera assembly.
Miller and Crammer do not explicitly disclose the following claim limitations (Emphasis added).
The method as claimed in claim 25, wherein the at least one image capture parameter includes a rotational position of the camera assembly.  
However, in the same field of endeavor Cope further discloses the claim limitations and the deficient claim limitations as follows:
wherein the at least one image capture parameter includes a rotational position of the camera assembly ((i.e. the system is arranged to control rotation of the camera tube. In an embodiment, the system comprises at least one ortho camera arranged to capture images representative of a ground area substantially directly beneath the survey aircraft.) [Cope: para. 0026-0027]; (i.e. In an embodiment, the stabilisation assembly comprises two steering mirrors, a first steering mirror rotated by a first rotational amount and a second steering mirror rotated by a second rotational amount, the first and second rotational amounts being such that the direction of propagation of a light ray directed by the first and second steering mirrors before rotation of the first and second steering mirrors is substantially parallel to the direction of propagation of a light ray directed by the first and second steering mirrors after rotation of the first and second steering mirrors, and such that the light ray after rotation of the first and second steering mirrors is translated relative to the light ray before rotation of the first and second steering mirrors on a sensor.) [Cope: para. 0063]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller, Cramer, and Honkavaara with Cope to program the system to rotate at least one camera assembly.  
Therefore, the combination of Miller, Cramer, and Honkavaara with Cope will enable the system to provide partial compensation for changes to the position and/or orientation of the survey aircraft [Cope: para. 0025]. 

Regarding claim 27, Miller meets the claim limitations as set forth in claim 25.Miller further meets the claim limitations as follow.
The method as claimed in claim 25 (i.e. the photogrammetry system) [Miller: col. 3, line 54], wherein the rotating camera imaging system (i.e. a plurality of cameras) [Miller: col. 3, line 11-12] includes at least one forward motion compensation component arranged to compensate for image blur caused by forward movement.
Miller, Cramer, and Honkavaara do not explicitly disclose the following claim limitations (Emphasis added).
The method as claimed in claim 25, wherein the rotating camera imaging system includes at least one forward motion compensation component arranged to compensate for image blur caused by forward movement.  
However, in the same field of endeavor Cope further discloses the claim limitations and the deficient claim limitations as follows:
includes at least one forward motion compensation component (i.e. using forward motion compensation (FMC). FMC is typically implemented using either an orthogonal transfer CCD or with a motion compensation camera mount which physically moves the camera during the exposure to keep the image relatively steady on the sensor during exposure) [Cope: para. 0008-0009] arranged to compensate for image blur caused by forward movement ((i.e. flying a survey aircraft faster causes motion blur at higher speeds. An acceptable level of motion blur is typically 50% of 1 pixel, and is given by: Blur = speed of aircraft*shutter speed. For an aircraft travelling at 75 m/s with a ½ooo s shutter speed, the motion blur is: Blur = 75*½ooo = 0.0375 m (3.75 cm). Therefore, if it is desired to capture imagery at a resolution of 7.5 cm, the survey aircraft cannot travel any faster than 75 m/s if blur is to be maintained at an acceptable level. The speed of the aircraft can however be increased without unduly affecting the resolution by using forward motion compensation (FMC)) [Cope: para. 0008-0010]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller, Cramer, and Honkavaara with Cope to include forward motion compensation components.  
Therefore, the combination of Miller, Cramer, and Honkavaara with Cope will enable the system to provide partial compensation for changes to the position and/or orientation of the survey aircraft [Cope: para. 0025]. 

Regarding claim 28, Miller meets the claim limitations as set forth in claim 27.Miller further meets the claim limitations as follow.
The method as claimed in claim 27 (i.e. the photogrammetry system) [Miller: col. 3, line 54], wherein the at least one image capture parameter ((i.e. camera parameters) [Miller: col. 5, line 21]; (i.e. calibration parameters) [Miller: col. 15, line 57-58]) includes a position associated with the forward motion compensation component
Miller, Cramer, and Honkavaara do not explicitly disclose the following claim limitations (Emphasis added).
The method as claimed in claim 27, wherein the at least one image capture parameter includes a position associated with the forward motion compensation component.
However, in the same field of endeavor Cope further discloses the claim limitations and the deficient claim limitations as follows:
includes a position associated with the forward motion compensation component (i.e. The rotational movement of the camera assembly 332 is similar to the rotational movement of the steering mirror 42 described in relation to the embodiments shown in FIGS. 6 and 14 wherein the steering mirror 42 rotates in a first direction corresponding to the instantaneous speed of the survey aircraft then rotates rapidly in an opposite direction. In this way, it will be appreciated that at least partial compensation for image blur caused by forward motion of the survey aircraft 334 is provided. During a survey, images are captured across-track by rotating the primary steering mirror 338, capturing images periodically as the primary steering mirror 338 rotates, and repeatedly rotating the primary steering mirror 338 back to a starting rotational position) [Cope: para. 0215-0216; Fig. 6, 14]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller, Cramer, and Honkavaara with Cope to include forward motion compensation components.  
Therefore, the combination of Miller, Cramer, and Honkavaara with Cope will enable the system to provide partial compensation for changes to the position and/or orientation of the survey aircraft [Cope: para. 0025].

Regarding claim 29, Miller meets the claim limitations as set forth in claim 25.Miller further meets the claim limitations as follow.
The method as claimed in claim 25 (i.e. the photogrammetry system) [Miller: col. 3, line 54], wherein the rotating camera imaging system (i.e. a plurality of cameras) [Miller: col. 3, line 11-12] includes at least one across track compensation component arranged to compensate for an image blur caused by an across track movement.
Miller, Cramer, and Honkavaara do not explicitly disclose the following claim limitations (Emphasis added).
The method as claimed in claim 25, wherein the rotating camera imaging system includes at least one across track compensation component arranged to compensate for an image blur caused by an across track movement.  
However, in the same field of endeavor Cope further discloses the claim limitations and the deficient claim limitations as follows:
includes at least one across track compensation component (i.e. the camera tube) [Cope: para. 0121-0122] arranged to compensate (i.e. In order to at least partially compensate for blur due to across-track scanning, in the present embodiment the system is arranged to reduce the angular velocity of the camera tube 18 during exposure in order to reduce motion blur to less than 50% of 1 pixel. The system may be arranged to halt rotational motion of the camera tube 18 in synchronization with image capture, or alternatively to sufficiently reduce rotational movement of the camera tube 18 to enable image capture to occur with motion blur less than 50% of 1 pixel. Slowing down rotation without halting the rotation significantly reduces accelerations experienced by the system, which in tum reduces power consumption, makes the system easier to control, and reduces mechanical stress on system components) [Cope: para. 0126] for an image blur caused by an across track movement (i.e. It will be understood that as the aircraft moves forwards, a plurality of images are captured 'across track', that is in a direction perpendicular to the direction of movement of the survey aircraft 10, by rotating the camera tube 18 about the central axis 19, capturing images periodically as the camera tube 18 rotates, and repeatedly retracting the camera tube 18 back to a start rotational position. While scanning the camera assemblies 30, 32, 34 in this way enables multiple images to be captured at relatively low field of view with a lens of relatively high focal length and thereby relatively high resolution, rotating the camera tube 18 causes significant image blur) [Cope: para. 0121-0122].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller, Cramer, and Honkavaara with Cope to include forward motion compensation components.  
Therefore, the combination of Miller, Cramer, and Honkavaara with Cope will enable the system to provide partial compensation for changes to the position and/or orientation of the survey aircraft [Cope: para. 0025].

Regarding claim 30, Miller meets the claim limitations as set forth in claim 29.Miller further meets the claim limitations as follow.
The method as claimed in claim 29 (i.e. the photogrammetry system) [Miller: col. 3, line 54], wherein the at least one image capture parameter ((i.e. camera parameters) [Miller: col. 5, line 21]; (i.e. calibration parameters) [Miller: col. 15, line 57-58]) includes a position associated with the across track compensation component.
Miller, Cramer, and Honkavaara do not explicitly disclose the following claim limitations (Emphasis added).
The method as claimed in claim 29, wherein the at least one image capture parameter includes a position associated with the across track compensation component.
However, in the same field of endeavor Cope further discloses the claim limitations and the deficient claim limitations as follows:
a position associated with the across track compensation component (i.e. A camera tube movement plot 50 illustrating rotational movement during use of a camera tube of the camera tube assembly 30, 32, 34 is shown in FIG. 7.  The movement plot 50 includes a camera tube position plot 52 indicative of the rotational position of the camera tube 18 during one full scan of the camera tube 18. As shown, the camera tube 18 rotates between a rotational start position of about -35° to a rotational end position of about +35° in a stepwise manner over a period of about 3 s, then rotates back to the start position in about 0.5 s. As shown by a camera tube rotational velocity plot 54, the rotational velocity of the camera tube 18 repeatedly oscillates between zero and about 50°/s, respectively corresponding to flat portions 56 and inclined portions 58 on the camera tube position plot 52. It will be appreciated that the system 12 is arranged to control the sensor assembly 38 to capture an image at times synchronized with the flat portions 56) [Cope: para. 0128; Fig. 6, 14]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller, Cramer, and Honkavaara with Cope to include across track motion compensation components, such as a camera tube in the system.  
Therefore, the combination of Miller, Cramer, and Honkavaara with Cope will enable the system to provide partial compensation for changes to the position and/or orientation of the survey aircraft [Cope: para. 0025].

Regarding claim 32, Miller meets the claim limitations as set forth in claim 17.Miller further meets the claim limitations as follow.
The method as claimed in claim 17 (i.e. the photogrammetry system) [Miller: col. 3, line 54], comprising storing uncalibrated line of sight data ((i.e. store input image in buffer) [Miller: col. 10, line 23] ; (i.e. the image plane of this type of camera, a 3D vector out to the scene, also called a line-of-sight) [Miller: col. 4, line 48-50]) on the aircraft for subsequent transfer to a processing facility ((i.e. As indicated above, in the relative orientation program, the data from all the cameras is bundled together and sent to the relative orientation function) [Miller: col. 11, line 60-61] ; (i.e. connected to a ground support engineering (GSE) computer system 102 by an Ethernet 101) [Miller: col. 13, line 22-23]), and calculating the boresight calibration parameters (i.e. The function populates the equations with the dot-target pairs and camera information bodies 10 and 20. and calculates the relative orientation of the first and second As discussed above, the equations provide residuals, and these residuals are inserted back into the data structures of the dot-target pairs) [Miller: col. 11, line 62-67] at the processing facility  (i.e. a ground support engineering (GSE) computer system 102 by an Ethernet 101) [Miller: col. 13, line 22-23].
Miller, Cramer, and Honkavaara do not explicitly disclose the following claim limitations (Emphasis added).
The method as claimed in claim 17, comprising storing uncalibrated line of sight data on the aircraft for subsequent transfer to a processing facility, and calculating the boresight calibration parameters at the processing facility.
However, in the same field of endeavor Cope further discloses the claim limitations and the deficient claim limitations as follows:
storing uncalibrated line of sight data on the aircraft (i.e. In this example, image frame data indicative of images captured by the system 130 are stored in an image data storage device 152 located on the survey aircraft) [Cope: para. 0160; Fig. 13]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller, Cramer, and Honkavaara with Cope to program the system to store the data, such as the captured image data on the aircraft.  
Therefore, the combination of Miller, Cramer, and Honkavaara with Cope will enable the system to provide the captured image data for appropriate units to compute calibration parameters and control data ([Miller: col. 11, line 62-67]; [Cope: para. 0153]).
                                                                                                                                                                                      
Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488